      Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

IOU CENTRAL, INC., d/b/a IOU
Financial, Inc.,


       Plaintiff,
                                             CIVIL ACTION FILE
V.

                                             NO. 1:19-CV-5468-MHC
RN INTERESTS, LLC, d/b/a
Victory Motorcars, and ROBERT
LEE NEAL,

       Defendants.


                                     ORDER

      This case comes before the Court on Plaintiff IOU Central, Inc., d/b/o. IOU

Financial, Inc. ("IOU")'s Unopposed Motion for Final Default Judgment Against

the Defendants ("Mot. for Default J.") [Doc. 23].


I. BACKGROUND

      On December 3, 2019, IOU filed its Complaint [Doc. 1] asserting claims for

declaratory judgment (Count I), breach ofinstmments (Count II), quantum

memit/unjust enrichment (Count III), money had and received (Count IV),

equitable lien/equitable mortgage (Count V), constructive trust (Count VI), and

attorney's fees (Count VII) against Defendants RN Interests, LLC, d/b/a Victory
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 2 of 15




Motorcars ("RN Interests") and Robert Lee Neal ("Neal"). Defendants were


served on December 6, 2019. See Returns of Service [Docs. 6, 7].


      Neither RN Interests nor Neal appeared, filed an answer, or otherwise


responded to the Complaint. On January 5, 2020, IOU filed its Motion for Clerk's

Entries of Default Against the Defendants [Doc. 12], which were entered by the

Clerk on January 6, 2020. On July 27, 2020, IOU filed its Motion for Default

Judgment. Neither Defendant has responded to the Motion for Default Judgment.

II. LEGAL STANDARD

       If a defendant fails to plead or otherwise defend a lawsuit within the time

required by Federal Rule of Civil Procedure 12(a)(l)(A), upon motion, the clerk

must enter default against the defendant pursuant to Federal Rule of Civil

Procedure 5 5 (a). A default constitutes admission of all well-pleaded factual

allegations contained in the complaint but is not considered an admission of facts

that are not well-pleaded or conclusions of law. Cotton v. Mass. Mut. Life Ins.


Co., 402 F.3d 1267, 1278 (11th Cir. 2005). "A motion for the Court's entry of

judgment by default is not granted as a matter of right, and in fact is judicially

disfavored. That is why [Rule] 55(b)(2) vests the Court with judicial discretion in

determining whether the judgment should be entered." Patray v. Nw. Publ'g, Inc.,


931 F. Supp.865,868 (S.D. Ga. 1996) (internal footnote and citation omitted).
          Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 3 of 15




The United States Court of Appeals for the Eleventh Circuit has instructed that


 [e]ntry of judgment by default is a drastic remedy which should be used only in

extreme situations" and that courts "must respect the usual preference that cases be


heard on the merits rather than resorting to sanctions that deprive a litigant of his

day in court." Mitchell v. Brown & Williamson Tobacco Corp., 294 F.3d 1309,


1316-17 (llth Cir. 2002) (quoting Wahl v. Mclver, 773 F.2d 1169, 1174 (llth Cir.

1985)).

      A default judgment may be entered by the court only if the well-pleaded

factual allegations of the complaint, which are deemed admitted by reason of

default, provide a sufficient legal basis for such entry. Nishimatsu Constr. Co. v.


Hous. Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)1 (internal footnote omitted)

("The defendant is not held to admit facts that are not well-pleaded or to admit

conclusions of law. In short, despite occasional statements to the contrary, a


default is not treated as an absolute confession by the defendant of his liability and

of the plaintiffs right to recover."). "The court must therefore examine the


sufficiency of plaintiff s allegations to detennine whether plaintiff is entitled to an




1 In Banner v. City ofPrichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh
Circuit Court of Appeals adopted as binding precedent all decisions of the former
Fifth Circuit issued before October 1,1981.
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 4 of 15




entry of judgment by default." Fidelity & Deposit Co. ofMd. v. Williams, 699 F.

Supp. 897, 899 (N.D. Ga. 1988).

      The Supreme Court has explained that the pleading standard of Rule 8 of the

Federal Rules of Civil Procedure

      does not require detailed factual allegations, but it demands more than
      an unadomed, the-defendant-unlawfully-harmed-me accusation. A
      pleading that offers labels and conclusions or a formulaic recitation of
      the elements of a cause of action will not do. Nor does a complaint
      suffice if it tenders naked assertions devoid of further factual
      enhancement.


Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotations omitted).

      Under most circumstances . . . applying Twombly /IqbaPs pleading
      standards in the default judgment is wholly consistent with
      Nishimatsu's 'well-pleaded allegations of fact' standard, and thus in
      determining whether a party was entitled to default judgment, the Court
      would apply Nishimatsu's 'well-pleaded allegations of fact' in light of
      Twombly/IqbaPs plausibility gloss.

Functional Prods. Trading, S.A. v. JITC, LLC, No. 1:12-CV-0355-WSD, 2014 WL


3749213, at * 17 (N.D. Ga. July 29, 2014) (adopting Report and Recommendation)

(listing recent unreported decisions within this circuit finding Iqbal relevant to the

default judgment inquiry).




 Bell Ati. Corp. v. Twomblv, 550 U.S. 544 (2007).
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 5 of 15




III. DISCUSSION

      The Court finds that Defendants have not responded to the Complaint within

the time allowed by Rule 12 of the Federal Rules of Civil Procedure. The Clerk

appropriately made an entry of default as provided by Rule 5 5 (a) of the Federal

Rules of Civil Procedure. A default judgment may be entered by the Court only if

the well-pleaded factual allegations of the Complaint, which are deemed admitted

by reason of the default, provide a sufficient legal basis for such entry.


Nishimatsu, 515 F.2d at 1206.

      A. Factual Basis for Entry of Default

      The well-pleaded allegations in lOU's Complaint are deemed admitted by

reason of default, and show as follows:


      On July 2, 2018, Neal submitted an online application for a commercial loan

(the "Loan") on lOU's website on behalf of RN Interests. CompL ^ 7-8. On July

13, 2018, Neal electronically executed a Promissory Note [Doc. 23-1] on behalf of

RN Interests to IOU for the principal sum of $205,000.00. Compl.lflO. The

Promissory Note included a security agreement by which Defendants, as recipients

of the Loan, encumbered their real and personal property as collateral for the Loan.


IcL ^ 11. Neal also electronically executed a Personal Guaranty Agreement


("Guaranty") [Doc. 23-2] on lOU's website, unconditionally guaranteeing
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 6 of 15




performance of the Promissory Note and its security agreement.3 Compl. ^12.


Neal executed an electronic debit agreement on behalf of RN Interests on lOU's

website, authorizing electronic payments for the Loan from RN Interest's account


and approved disbursement of the funds.4 Id ^ 14-15. Defendants received the

Loan funds by wire transfer from lOU's bank account to their accounts. Id. ^ 16.




3 The Promissory Note and Guaranty both contain a mandatory arbitration
provision. Promissory Note § 24; Guaranty § 10. Although the United States
Court of Appeals for the Eleventh Circuit has not addressed the issue, other Circuit
Courts of Appeals and at least two other district courts within this Circuit have
found that a party's default in particular circumstances waives its right to
arbitration. See Baker & Taylor, Inc. v. AlphaCraze.Com Corp., 602 F.3d 486,
492 (2d Cir. 2010) (citations omitted); General Star Nat. Ins. Co. v. Administratia
Asisurarilor de Stat, 289 F.3d 434, 438 (6th Cir. 2002) (citations omitted);
Menorah Ins. Co., Ltd. v. INX Reinsurance Corp., 72 F.3d 218, 223 (1st Cir.
1995); Reliabill Sols., LLC v. Nova Vitae Treatment Ctrs. Inc., No. 19-25133-Civ-
Scola, 2020 WL 3410754, at *1 n.l (S.D. Fla. June 22, 2020); Camber Corp. v.
Viatech, Inc, No. 5:16-cv-484-MHH, 2017 WL 6406483, at *3-4 (N.D. Ala. Dec.
15, 2017). The Court notes that the Eleventh Circuit Court of Appeals has
affirmed the district court's grant of a motion to set aside default and compel
arbitration. See Sherrard v. Macy's System and Tech. Inc., 724 F. App'x 736, 740
(11th Cir. 2018). However, no such motion is before the Court at this time. Thus,
the Court finds that the arbitration provisions in the Promissory Note and Guaranty
do not preclude granting default judgment against Defendants.

4 Defendants appear to be citizens of Texas. Compl. ^ 2. The Complaint does not
allege any relevant contacts between the Defendants and Georgia, other than Neal
applying for the Loan via lOU's website. However, a party waives the defense of
lack of personal jurisdiction by failing to make a motion under Federal Rule of
Civil Procedure 12 or including it in a responsive pleading. FED. R. Civ. P.
12(h)(l)(B) (referencing FED. R. Civ. P. 12(b)(2)). "A party does not, however,
waive its defense for lack of personal jurisdiction simply by failing to appear and
thus defaulting, even if the party received proper semce of the action. While it is
                                           6
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 7 of 15




      IOU relied upon Defendants' representations and believed them to be honest

and accurate when it provided the Loan funds to Defendants with the expectation

of repayment. Id ^23, 28. Shortly after their receipt of the Loan funds,

Defendants breached the Loan instruments, did not make payments, violated the

Loan terms, and defaulted on the Loan. Id ^ 18, 26. Defendants had no intention

of repaying the Loan funds and knew of the intended unwillingness or inability to

repay the Loan prior to the origination of the Loan. Id. ^ 19-20.

      The Complaint alleges that RN Interests and Neal are jointly and severally

liable for the Loan because, inter alia, they constitute partners or a principal-agent


relationship. Id ^ 21, 31. It also alleges that the Loan instruments attach to all of

Defendants' property and assets, "such as by a UCC-1 recorded with the Texas


Secretary of State." Id, ^ 24.




preferred that a party engage the litigation process by making an appearance for the
limited purpose of challenging the court's jurisdiction, a defendant is always free
to ignore the judicial proceedings, risk a default judgment, and then challenge that
judgment onjurisdictional grounds in a collateral proceeding." Baragona v.
Kuwait & Gulf Link Transp. Co, 691 F. Supp. 2d 1351, 1360 (N.D. Ga. 2009)
(alteration accepted).


                                           7
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 8 of 15




       B. Legal Basis for Default Judgment

              1. Declaratory and Equitable Relief (Count I)

       In Count I of the Complaint, IOU requests that the Court declare that

Defendants are jointly and severally liable for the Loan instruments or,

alternatively, award damages against Defendants. Compl. ^[ 34-45. In its Motion

for Default Judgment, IOU withdraws its request for damages on this Count. Mot.

for Default J. at 15.


      Neal executed the Loan instruments on behalf of RN Interests. Compl.


^ 7-16. As security for the Loan, RN Interests granted to IOU a security interest

to a continuing lien upon:

      Borrower's now owned or hereafter acquired, created or arising
      property including any right, title or interest in or to property of any
      kind whatsoever, whether real, personal or mixed, and whether tangible
       or intangible, and in each case regardless of where such Property may
       be located and whether such Property may be in the possession of
      Borrower, Lender or a third party and shall include any right, title or
       interest in or to property of any kind whatsoever, whether real, personal
       or mixed, and whether tangible or intangible and (1) any and all
       amounts owing to Borrower now or in the future from any merchant
      processor(s) processing charges made by customers of Borrower via
       credit card or debit card transactions: and (2) all other tangible and
       intangible personal property, including, but not limited to: (a)
       inventory, (b) equipment, (c) investment property, including
       certificated and uncertificated securities, securities accounts, security
       entitlements, commodity contracts and commodity accounts, (d)
      instruments, including promissory notes, (e) chattel paper, including
      tangible chattel paper and electronic chattel paper, (f) documents, (g)
      letter of credit rights, (h) accounts, including health care insurance
                                           8
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 9 of 15




      receivables, (i) deposit accounts, (j) general intangibles, including
      payment intangibles and software, and (k) as-extracted collateral as
      such terms may from time to time be defined in the Uniform
      Commercial Code. The collateral includes all accessions, attachments,
      accessories, parts, supplies and replacements for the collateral, all
      products, proceeds and collections thereof and all records and data
      relation thereto.


Promissory Note ^ 21. "Under Georgia law, a mortgage is created when a property


owner uses that property as security for his debt to another. Because a mortgage


merely grants a lien against the property, as opposed to passing title to the same,


'[n]o particular form is necessary to constitute a mortgage/" Baxter v. Bavview


Loan Servicing, LLC, 301 Ga. App. 577, 582 (2009) (quoting O.C.G.A.

§ 44-14-31) (other citations omitted). Thus, by their default, Defendants have

admitted that IOU has a mortgage on RN Interests's property as defined in the

Promissory Note.


      Pursuant to the Guaranty, Neal unconditionally guaranteed the "Guaranteed


Debt" in the event that RN Interests "defaults on its obligation under the Note."

Guaranty ^ 2, 19. The Guaranteed Debt was defined as:

      (i) the Principal amount; (ii) Note Interest; (iii) Default Interest; (iv)
      Late Charges, (v) Insufficient Funds Charges; (vi) amounts owed as a
      consequence of a declared Event of Default and acceleration by Lender;
      and (vii) Lender's other costs and expenses of enforcing the Note
      including, but not limited to, attorneys' fees, and the costs of any
      arbitration proceeding to enforce the Note against Borrower.

Guaranty H 1. A default under the Loan instruments was defined as

                                          9
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 10 of 15




      (i) any amount due pursuant to this Note is not received by Lender when
      due; (ii) Borrower should breach any other warranty, representation,
      covenant, term or condition of this Note; (iii) a default under any
      guaranty agreement or instrument, whether now existing or hereafter
      committed or made, which was provided to Lender to enhance the
      credit underwriting of this Loan; any bankruptcy, insolvency or
      receivership proceeding is commenced by or against Borrower and is
      not dismissed within 30 days; (iii) Borrower ceases to exist; or
      (iv) Borrower obtains another loan during the term of this Loan without
      Lender's prior written permission.


Id ^ 6. Thus, by their default in the present litigation, Neal and RN Interests have

admitted that they are jointly and severally liable for the default on the Loan. See

Fannie Mae v. Las Colinas Apartments, LLC, 346 Ga. App. 867,869-72 (2018)

(holding that the borrower and guarantor of a promissory note were jointly and

severally liable under the terms of the promissory note).


             2. Breach of Instruments and Related Relief (Count II)

      In Count II of the Complaint, IOU seeks a judgment against Defendants for

the unpaid Loan balance, interest, attorney's fees, costs, and other charges. Compl.


^ 52-53. "A promissory note is an unconditional obligation, sufficient in itself to

support a cause of action." Brooks v. McCorkle, 174 Ga. App. 132,132(1985)

(internal quotation marks and citation omitted). As the holder of the Promissory

Note, IOU is entitled to enforce it. O.C.G.A. § 1 1-3-301.


      RN Interests promised to pay IOU $215,250.00 (the Loan principal), plus

interest and fees, and Neal guaranteed the Loan. Promissory Note ^ 2; Guaranty

                                           10
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 11 of 15




^ 2. RN Interests breached the Promissory Note and is in default on the Loan.


Compl. ^ 18, 26. Pursuant to the Promissory Note's acceleration clause, when


RN Interests defaulted, the following "became immediately due and payable":

      (i) the whole of the Principal sum of this Note, (ii) Note Interest, Default
      Interest, Late Charges, and all other sums as provided for in this Note
      including the Loan Guarantee Fee, and (iii) all sums advanced and costs
      and expenses incurred by Lender in connection with this Loan,
      including attorneys' fees and any other costs incurred by Lender in
      enforcing Borrower's obligations under this Note.


Promissory Note ^12. Because Defendants have admitted by virtue of default that

they executed and breached the Promissory Note, and have offered no affirmative


defenses, IOU is entitled to a default judgment against Defendants for the Loan

principal, interest, attorney's fees, and costs. Id; see Brooks, 174 Ga. App. at 132.


      lOU's Chief Operating Officer affirms that IOU is entitled a judgment in the

amount of $272,845.78, consisting of the following:

   (1)$177,025.67 in unpaid principal, and the $41,606.10 loan guaranty fee;

   (2) $28,773.48 in accrued pre-judgment interest at 9.25% per annum from

      October 25, 2018, through July 27,2020;

   (3) $24,740.53 in attorney's fees (10% of the principal plus interest);

   (4) $75.00 in non-sufficient funds fees;

   (5) $400.00 in court filing fees; and

   (6) $225.00 in service of process fees.
                                             11
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 12 of 15




Pl.'s Verification and Aff. of Relief Due [Doc. 23-7] ^ 5 (citing Batch Invoice

[Doc. 23-6] for semce of process fees). The Court finds that as a result ofRN


Interests's default, pursuant to the Promissory Note, IOU is entitled to this

requested Loan principal, interest, attorney's fees and costs. See Promissory Note


11112,5,9,12.

             3. Quantum Meruit/Unjust Enrichment (Count III), Money
                  Had and Received (Count IV), and Attorney's Fees
                    (Count VII)

      In Count III of the Complaint, IOU alleges that Defendants induced IOU to

confer the Loan funds, that IOU provided such funds expecting repayment, and

that Defendants are unjustly enriched if not required to repay the Loan. Compl.

^ 55-59. In Count IV, IOU alleges that Defendants wrongfully induced IOU to

confer the Loan funds, should not retain the funds and enrich themselves at lOU's


expense, and that IOU is entitled to the funds in good conscience and equity. Id.


^ 61-62. In Count VII of the Complaint, IOU asserts that Defendants acted in bad

faith by their misconduct and by failing to otherwise resolve these claims, and IOU

is therefore entitled to attorney's fees pursuant to O.C.G.A. § 13-6-11. Id.


^ 76-79. However, in its Motion for Default Judgment, IOU contends that it is

only entitled to relief on these counts if the Court finds Defendants not liable for

Count II. Mot. for Default J. at 17-18, 22. Because this Court has found that IOU


                                          12
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 13 of 15




is entitled to relief in Count II, including attorney's fees, the Court concludes that

IOU is not entitled to the relief in Counts III, IV, and VII.


             4. Equitable Lien/Equitable Mortgage (Count V)

      In Count V of the Complaint, IOU requests that the Court declare and

impose an equitable lien or equitable mortgage on Defendants' property and assets.


Compl. mi 66-69.

      A special lien on specific property may be decreed whenever the rules
      of equity require this remedy. One of those rules is that equitable relief
      is improper if the complainant has a remedy at law which is adequate,
      i.e., as practical and as efficient to the ends of justice and its prompt
      administration as the remedy in equity.


McArthurElec., Inc. v. Cobb Cntv. Sch. Dist., 281 Ga. 773, 774 (2007) (internal


quotations marks and citations omitted). "Equity will grant relief only where there

is no available adequate and complete remedy at law, and the availability of money

damages affords an adequate and complete remedy." McGlashan v. Snowden, 292


Ga. 450, 451 (2013) (internal quotation marks and citations omitted). Because

IOU can seek, and is entitled to, money damages against Defendants, supra parts


III.B.2, an equitable lien or equitable mortgage would be improper.


             5. Constructive Trust (Count VI)

      In Count VI of the Complaint, IOU asserts that a constructive tmst to satisfy

the Loan instruments is implied on Defendants' property and assets. Compl. ^ 74.


                                           13
       Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 14 of 15




"A constructive tmst is a trust implied whenever the circumstances are such that


the person holding legal title to property, either from fraud or otherwise, cannot

enjoy the beneficial interest in the property without violating some established

principle of equity." O.C.G.A. § 53-12-132. "[A] constructive trust is a remedy


created by a court in equity to prevent unjust enrichment." Whiten v. Murray, 267


Ga. App. 417, 420 (2004) (internal quotation marks and citation omitted); see also

United States v. Shefton, 548 F.3d 1360, 1365 (11th Cir. 2008) (citation omitted)

(stating that under Georgia law, constructive trusts are "equitable remedies").


"[Cjonstmctive trusts are inherently equitable in nature and that equitable relief is

available only in the absence of an adequate remedy at law." Mitsubishi Int'l

Corp. v. Cardinal Textile Sales, Inc., 14 F.3d 1507, 1518 (llth Cir. 1994)

(applying Georgia law). Because IOU has an adequate remedy at law, a

constructive tmst is not implied.


IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Plaintiff IOU

Central, Inc. d/b/a IOU Financial, Inc.'s Unopposed Motion for Final Default

Judgment Against the Defendants [Doc. 23] is GRANTED IN PART and

DENIED IN PART. The motion is GRANTED with respect to Counts I and II.

The motion is DENIED with respect to Counts III, IV, V, VI, and VII.


                                          14
     Case 1:19-cv-05468-MHC Document 28 Filed 12/10/20 Page 15 of 15




      The Clerk is DIRECTED to enter JUDGMENT in favor of Plaintiff in the

amount of $272,845.78 against Defendants RN Interests, LLC, d/b/o. Victory

Motorcars and Robert Lee Neal, and to CLOSE this case.


      IT IS SO ORDERED this            -^ay of December, 2020.




                                     MARKH.COHEN
                                     United States District Judge




                                       15
